
	
		I
		111th CONGRESS
		2d Session
		H. R. 5362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the release of water from the marketable
		  yield pool of water stored in the Ruedi Reservoir for the benefit of endangered
		  fish habitat in the Colorado River, and for other purposes.
	
	
		1.Endangered fish recovery
			 implementation programs
			(a)DefinitionsSection
			 2 of Public Law 106–392 (114 Stat. 1602) is amended by adding at the end the
			 following:
				
					(11)Marketable
				yield poolThe term marketable yield pool means the
				portion of the regulatory capacity that, as of the date of enactment of this
				paragraph, is dedicated to marketing purposes.
					(12)Regulatory
				capacityThe term regulatory capacity has the
				meaning given the term in the publication entitled Operating Principles,
				Fryingpan-Arkansas Project, Adopted by the State of Colorado, April 30, 1959
				(as amended December 30, 1959, and December 9, 1960), as printed as
				House Document No. 130 in accordance with House Resolution 91, 87th Congress,
				agreed to March 15, 1961.
					(13)Ruedi
				ReservoirThe term Ruedi Reservoir means the
				component of the Fryingpan-Arkansas Project of the Bureau of Reclamation that
				is located—
						(A)on the Fryingpan
				River; and
						(B)in western
				Colorado.
						.
			(b)Authorization To
			 fund recovery programsSection 3 of Public Law 106–392 (114 Stat.
			 1603) is amended—
				(1)by redesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)Allocation of
				Ruedi Reservoir Marketable Yield Pool
							(1)Release of
				waterFor 2013, and each and every year thereafter, at the
				request of the Director of the United States Fish and Wildlife Service
				(referred to in this subsection as the Director), 5,412.5
				acre-feet of water shall be released from the marketable yield pool of water
				stored in the Ruedi Reservoir for the benefit of endangered fish habitat in the
				Colorado River.
							(2)Timing of
				releaseUnless otherwise requested by the Director, the release
				of water under paragraph (1) shall occur during the late summer months to
				enhance low waterflows in areas that comprise the endangered fish habitat in
				the Colorado River.
							(3)No requirement
				for contract or other agreementThe release of water under
				paragraph (1) may be carried out without the formation or execution of any
				contract or other agreement.
							(4)ReimbursementThe
				capital, operational, maintenance, and replacement costs that arise from the
				release of water under paragraph (1) shall not be reimbursable.
							(5)EffectThe
				release of water under paragraph (1) shall satisfy 50 percent of the commitment
				by water users to provide 10,825 acre-feet of water per year as described in
				Appendix C of the document entitled Final Programmatic Biological
				Opinion for Bureau of Reclamation’s Operations and Depletions, Other
				Depletions, and Funding and Implementation of Recovery Program Actions in the
				Upper Colorado River above the Confluence with the Gunnison River
				published by the Director on December 20, 1999.
							(6)Effective
				dateThis subsection shall take effect when—
								(A)the Secretary
				issues a Finding of No Significant Impact or a Record of Decision under the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regarding
				the release of water under paragraph (1); and
								(B)an additional
				5,412.5 acre-feet of water has been made available by means acceptable to water
				users to satisfy their remaining obligations as referenced in the document
				described in paragraph
				(5).
								.
				
